Citation Nr: 0301083	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  96-12 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1977 to 
October 1982, from March 1985 to August 1985 and from 
December 1990 to September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  The decision denied entitlement to 
service connection for a back disorder.  

In February 1998, the veteran presented testimony at a 
personal hearing before the undersigned Member of the 
Board.  A transcript of this hearing has been obtained and 
associated with his VA claims folder.

In September 1998, the Board remanded this case to the RO 
for additional evidentiary development.  The requested 
development was completed to the extent necessary, and, in 
September 2002, the RO issued a Supplemental Statement of 
the Case (SSOC), in which it continued to deny the 
veteran's claim of entitlement to service connection for a 
low back disorder.  The claims folder was subsequently 
returned to the Board for appellate review.


FINDING OF FACT

The competent medical evidence tends to indicate that the 
veteran's current low back disorder had its onset during 
active service.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, his low 
back disorder was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary matter - VCAA

During the pendency of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 
of title 38 of the United States Code, concerning the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2001).  Recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 
280 (2001).  In addition, VA has published new regulations 
to implement many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
statement of the case, supplemental statement of the case, 
and associated correspondence issued since the veteran 
filed his claim, the veteran has been given notice of the 
information and/or medical evidence necessary to 
substantiate his claim.  

The veteran was advised by an RO letter of April 2002 that 
if he adequately identified relevant records with names, 
addresses, and approximate dates of treatment, the RO 
would attempt to obtain any such evidence on his behalf.  
Additionally, the veteran was advised of the specific VCAA 
requirements in the supplemental statement of the case 
issued in September 2002.  Medical records, including 
service medical records, have been obtained, and pursuant 
to the Board's September 1998 remand he has been accorded 
VA special orthopedic examination.  It appears that all 
obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
folder, and that neither he nor his representative 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (noting that VA must communicate 
with claimants as to the evidentiary development 
requirements of the VCAA).  See also Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his 
claims, under both former law and the new VCAA.  38 
U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2096-98 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 
2002)).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for more 
development or in directing further development by the 
Board.  Such action would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  The Court has held that such action is to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-
99 (2000) (now codified as amended at 38 U.S.C.A. § 
5107(b)).

Factual background

A review of the service medical records discloses that in 
March 1991, the veteran complained of back pain with 
bending over times two weeks.  The examination was 
completely normal.  The impression was low back sprain.  
In a chronological record of medical care report dated in 
September 1991, the veteran reported that he incurred back 
pain while in the Southwest Asia region.  On his September 
1991 report of medical history, he reported that he 
experienced recurrent back pain.  
The September 1991 separation examination revealed a 
normal spine and musculoskeletal evaluation.  However, 
back pain from sleeping on cots and in vehicles was noted 
on the separation examination.  

The veteran was accorded a VA general examination in March 
1992 for issues not currently on appeal.  There were no 
reported complaints of back pain.  His musculoskeletal 
system was reportedly normal.   

VA radiographs of the lumbar spine taken in September 1992 
revealed minimal spondylosis changes.  

Private medical records dated in October 1994 show that 
the veteran complained of back pain.  Radiographs of the 
lumbar spine taken at that time revealed intact vertebral 
bodies and their appendages.  The intervertebral spaces 
were preserved.  There was no evidence of degenerative 
arthritis of scoliosis.  The impression was normal 
lumbosacral spine.  

Private medical records dated in June 1995 show that the 
veteran was again seen with complaints of back pain.  A 
magnetic resonance imaging (MRI) study of the lumbosacral 
spine taken in June 1995 revealed central bulging disc at 
L5-S1.  

The veteran was accorded a VA examination in March 1996.  
He reported that the onset of low back pain was in June 
1991 due to sleeping on hard surface beds.  There was no 
reported history of back trauma.  He reportedly never went 
to sick bay due to back pain.  There were no postural 
abnormalities or fixed deformities of the back noted.  
There was no evidence of muscle spasms of the lumbosacral 
paravertebral muscles.  He had full range of motion with 
objective evidence of pain on backward extension.  The 
diagnosis was bulging disc at the L5-S1 level by MRI.

During his February 1998 personal hearing before the 
undersigned at the RO, the veteran testified that his back 
symptomatology began during his Persian Gulf tour of duty.  
He did not seek inservice medical treatment.  He reported 
that he experienced muscle spasms, numbness, and radiation 
down his leg.  He had no history of back problems prior to 
service and no history of back trauma post service.  

The veteran was accorded a VA spine examination in May 
2002.  The examiner noted that the claims file was 
reviewed.  The veteran associated his low back pain to 
sleeping on cots and driving large vehicles throughout the 
Saudi Arabian desert for long hours.  The examiner stated 
that the veteran's physical examination was unremarkable, 
although he had subjective complaints of low back pain 
associated with bending and prolonged sitting and 
standing.  He also stated that it was possible to have a 
disc bulge without findings on physical examination but 
with subjective pain.  He stated that the veteran's low 
back pain could be secondary to the bulging disc seen on 
the MRI or due to spondylosis.  He opined that the onset 
of low back pain began during active service as noted on 
his separation examination.  He felt that the veteran's 
complaints during the examination were the same as 
reported upon his separation from service.  He further 
stated that it was possible that the bulging disc was 
present at the time of separation from service; however, 
an MRI was not conducted at that time.  The diagnosis was 
L5-S1 bulging disc by MRI.

The veteran submitted eight statements dated in May 2002 
from former comrades, all of whom stated that the veteran 
acquired a back injury during active service.  The injury 
occurred as a result of continuous sleeping on cots and 
long hours of travel in military vehicles, as much as ten 
hours every three days, nonstop.  

Law and regulations

In general, under pertinent law and VA regulations, 
service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).

Notwithstanding the lack of diagnosis of a chronic 
disorder during service, service connection may still be 
granted if all of the evidence, including that pertinent 
to service, establishes that the current disability was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991); 
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).

In the present case, the veteran's service medical records 
indicate a complaint of back pain in March 1991.  The 
veteran was diagnosed with low back sprain.  He reported 
the occurrence of back pain on his September 1991 
chronological record of medical care just before 
separation from service.  Furthermore, he reported 
recurrent back pain on his report of medical history at 
his separation examination.

Merely that a condition or injury occurred in service 
alone is not enough; there must be disability resulting 
from that condition or injury.  Degmetich v. Brown, 104 
F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).

Following consideration of the evidence of record, the 
Board concludes that entitlement to service connection for 
a low back disorder is warranted.  

The veteran's service medical records demonstrate a 
complaint and diagnosis relevant to a low back sprain.  As 
noted above, the report of a medical history given by the 
veteran in September 1991 for the purpose of his 
separation from service shows that he gave a history of 
recurrent back pain and on his separation examination 
reported back pain.  Notwithstanding, postservice physical 
examinations have been unremarkable for objective clinical 
findings; there were subjective complaints of low back 
pain beginning at least in 1994, and the veteran has 
testified that he has continued to experience low back 
pain since separation from service and has treated himself 
with pain relievers.  Furthermore, VA radiographs taken in 
a September 1992 revealed minimal spondylosis changes and 
a private MRI taken in June 1995 revealed central disc 
bulging at L5-S1.  Additionally, the May 2002 VA physician 
stated that it was possible to have a disc bulge without 
findings on physical examination but with subjective pain.  
He further stated that it was possible that the veteran's 
low back pain was due to spondylosis and or the bulging 
disc at L5-S1.  The examiner also stated that it was 
possible that the bulging disc was present upon separation 
from service but an MRI was not conducted at that time.  

Although the evidence in regard to this claim is less than 
overwhelming and in no more than equipoise, the Board 
finds that with resolving the benefit of the doubt in 
favor of the veteran, he is entitled to a grant of service 
connection for a low back disorder.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a low back disorder 
is granted.   



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

